Barrett, J.
The provisions of 2 R. S. 233, §§ 44, 46, only apply to civil actions in county justices’ courts. There is no similar provision in the district court act, nor in the Revised Statutes under the head of summary proceedings. On the contrary, in 2 R. S. 513 (or 6th ed., vol. 3, p. 826), sections 33 and 34, we find the words, “at the time appointed in the said summons.” This being so, Niles was regular; and equity has never exercised jurisdiction in these proceedings merely to open a default. Mordant had ample time to appear and defend, and there was no fraud in the conduct of the proceedings. Besides, Mordant does not come in with clean hands, in yiew of the manner in wMch he obtained possession. The *302motion to continue the injunction is denied, and the temporary injunction dissolved, with ten dollars costs.